






May 31, 2012


Re: Amendment to Offer Letter


Dear Gary:


This letter amends the offer letter between you and Amyris, Inc. (“Amyris”)
dated March 30, 2011 (the “Original Offer Letter”). The Original Offer Letter
shall be amended by adding the following provisions (and, as amended, shall be
referred to herein as this “Agreement”):


1.
Termination of Employment. If you resign your employment with Amyris or if
Amyris terminates your employment for Cause (as defined below) at any time, you
will receive your base salary as well as any accrued but unused vacation (if
applicable) earned through the effective resignation or termination date and no
additional compensation. If Amyris terminates your employment for any reason
other than Cause, it will give you written notice of termination, any base
salary and accrued but unused vacation that is earned through the effective
termination date and, conditioned on your (i) signing and not revoking a release
of any and all claims, in a form prescribed by Amyris and by no later than sixty
(60) days after your termination date, and (ii) returning to Amyris all of its
property and confidential information that is in your possession, you will
receive the following



(A)
Continuation of your base salary for twelve (12) months beyond the effective
termination date, payable in accordance with the regular payroll practices of
Amyris, provided that these payments will be terminated as of the date you
commence employment with another employer or engage or participate in any
consulting or advisory arrangement or any other arrangement that involves any
form of remuneration, including remuneration for services performed by you as an
officer, director, employee, representative or agent of, or in any other
capacity for, any other person or entity (each, an “Engagement”); and



(B)
If you elect to continue your health insurance coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) following the
termination of your employment, then Amyris shall pay your monthly premium under
COBRA until the earlier of (x) twelve (12) months following the effective
termination date, or (y) the date upon which you commence employment with an
entity other than Amyris or any other Engagement.



Amyris will commence payment of the salary continuation described in
subparagraph (A) of this section and the COBRA benefits described in
subparagraph (B) of this section on or before the first regular payroll date
that is at least thirty (30) days (or where determined necessary by Amyris to
make the release described above effective, sixty (60) days) following your
termination of employment, provided that prior to such date the release
described above becomes effective. The first payment thereof will have a
catch-up payment covering the amount that would have otherwise been paid during
the period between your termination of employment and the first




--------------------------------------------------------------------------------




payment date but for the application of this provision, and the balance of the
installments will be payable in accordance with the original schedule.


You will notify Amyris in writing within five (5) days of your receipt of an
offer of employment with any entity other than Amyris or for any other type of
Engagement, and will accordingly identify the date upon which you will commence
such employment or Engagement in such writing. These salary and benefits
continuance benefits are intended to be provided to you as you actively seek
future employment or another Engagement, and therefore, as noted, will cease
once you have secured such employment or Engagement.


For all purposes under this Agreement, a termination for “Cause” shall mean a
determination that your employment be terminated for any of the following
reasons: (i) failure or refusal to comply in any material respect with lawful
policies, standards or regulations of Amyris, (ii) a violation of a federal or
state law or regulation applicable to the business of Amyris, (iii) conviction
or plea of no contest to a felony or to a misdemeanor involving moral turpitude
under the laws of the United States or any State, (iv) fraud or misappropriation
of property belonging to Amyris or its affiliates, (v) non-performance,
non-compliance or interference with any third party's performance of the terms
of any confidentiality, invention assignment or proprietary information
agreement with Amyris or with a former employer, (vi) your failure to
satisfactorily perform your duties as assigned from time to time by Amyris after
having received written notice of such failure and at least thirty (30) days to
cure such failure, or (vii) your misconduct or gross negligence in connection
with the performance of your duties.


2.
Change of Control. If, during your employment with Amyris, there is a Change of
Control event (as defined below), and Amyris terminates your employment without
Cause or you are Constructively Terminated (as defined below) within six (6)
months of that event, then you will be eligible to receive the benefits provided
in Section 1 above, as well as immediate accelerated vesting of fifty percent
(50%) of any of the unvested shares under your outstanding options as of the
date of termination, conditioned on your complying with the requirements of
Section 1 above.



“Change of Control” shall mean (i) a merger, reorganization, consolidation or
other transaction (or series of related transactions of such nature) pursuant to
which more than fifty percent (50%) of the voting power of all outstanding
equity securities of Amyris is transferred by the holders of Amyris' outstanding
shares (excluding a reincorporation to effect a change in domicile), (ii) a sale
of all or substantially all of the assets of Amyris, or (iii) any other
transaction or series of related transactions, in which Amyris' stockholders
immediately prior to such transaction or transactions own immediately after such
transaction less than fifty (50%) of the voting equity securities of the
surviving corporation or its parent.


“Constructive Termination” shall mean a resignation of your employment based on
the occurrence of any of the following events which occurs within six (6) months
following a Change of Control: (i) a material reduction in your
responsibilities, (ii) a material reduction in your base salary, unless such
reduction in your base salary is comparable in percentage to, and is part of, a
reduction in the base salary of all or substantially all executive officers of
Amyris, or (iii) a relocation of your principal office to a location more than
fifty (50) miles from the location of your principal office immediately
preceding a Change of Control; provided, however, that (A) you shall provide
notice to Amyris within thirty (30) days of occurrence of a condition listed
above constituting a Constructive Termination and allow Amyris thirty (30) days
in which to cure such condition; and (B) in the event that Amyris fails to cure
such condition within the cure period provided, you must terminate employment
with Amyris within thirty (30) days of the end of the cure period.






--------------------------------------------------------------------------------




3.
Tax Compliance. For purposes of this Agreement, a termination of employment will
be determined consistent with the rules relating to a “separation from service”
as defined in Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations thereunder (“Section 409A”). Notwithstanding anything else
provided herein, to the extent any payments provided under this Agreement in
connection with your termination of employment constitute deferred compensation
subject to Section 409A, and you are deemed at the time of such termination of
employment to be a “specified employee” under Section 409A, then such payment
shall not be made or commence until the earlier of (i) the expiration of the
6-month period measured from your separation from service from Amyris or (ii)
the date of your death following such a separation from service; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to you including, without limitation, the additional
tax for which you would otherwise be liable under Section 409A(a)(1)(B) in the
absence of such a deferral. The first payment thereof will include a catch-up
payment covering the amount that would have otherwise been paid during the
period between your termination of employment and the first payment date but for
the application of this provision, and the balance of the installments (if any)
will be payable in accordance with their original schedule. To the extent that
any provision of this Agreement is ambiguous as to its compliance with Section
409A, the provision will be read in such a manner so that all payments hereunder
comply with Section 409A. To the extent any payment under this Agreement may be
classified as a “short-term deferral” within the meaning of Section 409A, such
payment shall be deemed a short-term deferral, even if it may also qualify for
an exemption from Section 409A under another provision of Section 409A. Payments
pursuant to this amendment are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.



Please confirm your acceptance of this amendment by signing and returning the
enclosed copy of this letter.


Sincerely,




/s/ John G. Melo    
John G. Melo
Chief Executive Officer






I HAVE READ AND ACCEPT THIS AMENDMENT:


/s/ Gary Loeb                , 2012
Gary Loeb                    Date




